 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFern Terrace Lodge of Bowling Green Inc andGeneral Drivers Warehousemen and HelpersLocal Union #89 affiliated with the International Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America AFL-CIO Cases 9-CA-24088 9-CA-24119 9-CA-24185 9-CA-25151 and 9-CA-25176October 18 1989DECISION AND ORDERBY MEMBERS CRACRAFT HIGGINS ANDDEVANEYOn February 21 1989 Administrative LawJudge Richard H Beddow Jr issued the attacheddecision The Respondent filed exceptions and asupporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings 1 andconclusions 2 and to adopt the recommendedOrder as modified 3The Implication of Futility in the MarchSpeechThe Respondent is a health care institution providing residential care services for approximately114 elderly residents with a staff of about 22 employees In January and February 1987 4 some ofthe Respondent s employees began a union organizational effort On March 1 and 2 AdministratorMolly Banks read a prepared speech to employeesat two mandatory meetingsThe judge found that in this speech Banks saidthe Respondent would not agree to anything theUnion requested and that it could decrease wagesrather than increase them The judge concludedthat these statements unlawfully implied that theemployees selection of the Union as their bargaining representative would be futile The Respondentexcepts to this finding maintaining that its speechTh R po de t hpted to om f the j dgdblty f dgs Th B d s eat bl sh d pol cy s ot to ouledm t t elaw j dged b I tyol t o s1thlea p po dof allth elt e de ce s th t th y e cor t St d dDyW 11 P oducts 91 NLRB 544 (1950)fd 188 F 2d 362 (3d C r 1951)W hcaefllym edther od df d obfo e es gthe f d gThe j dg fou d certth alleg t othe compl t to b metld ecomm d d they b d m d Nopt o we e fled tothese f d gs d we dopt th j dge s omme dat oW h II mod fy thomm d d 0 de co Sat t w th ou f dgt fo th els whth s da d sh 11I dethmm dd0d o t dadl g g to mdy th fsaltob giolat o that the Respo de t will if a g e me t is r h d mbodys g ed w itte g eeme tAll d tea a e1987 less otherwot dwas merely an accurate statement of the law Weagree with the Respondent as it appears that thejudge inaccurately reported the comments made byBanksA copy of the speech given by Banks was entered into evidence at the hearing Our examinationof this document reveals that Banks statedYou should know that voting the union indoes not automatically guarantee any increasein wages or other benefits because under thelaw a company does not have to agree to anydemand or proposal that a union might makeEven if it got in here a union couldn t forceus to agree to anything that we could not seeour way clear to putting into effect from abusiness standpoint[W]e have just as much right under the law toask that wages and other employee benefits bereduced as the union would have to ask thatthey be increasedWe find that these remarks are an accurate statement of the law and as such do not imply that theemployees selection of the Union would be futileSee Clark Equipment Co 278 NLRB 498 499-500(1986) Accordingly we reverse the judge s findingthat the Respondent violated Section 8(a)(1) in thisregardThe Reference to Permanently ReplaceThe Respondent also excepts to the judge s finding that its statement in the March speech that economic strikers can be permanently replaced violated Section 8(a)(1) 5 In that speech Banks statedthat [a]n employer has the legal right to permanently replace the striking employees and the replaced striker is not automatically entitled to hisjob back just because the strike ends The judgecharacterized the tenor of the Respondent s remarks as implying a strike would result in job lossthrough replacement or firing Although the Respondent did not state that employees would befired we agree with the judge that the Respondent s statement unlawfully implied a threat of jobloss as a result of a strike and thus interfered withemployees Section 7 rightsIn Eagle Comtronics 6 the Board recognized thatan employer cannot be expected to fully articulateMemb Dey I ds tcc as y to pass o th s e cept o He sg me t w th othe f d g of the j dg th t the R po de t o1 t d S8( )(1) by t 11 g ts mployees th t th y co Id b p mtlyepl c d fo mply vot g yest ke ot H the fo s es od to pass o th dd t onal asthe s263 NLRB 515 (1982)297 NLRB No 2 FERN TERRACE LODGE9employees' Laidlaw7 rights in every discussion con-cerning economic strikes The Board stated that anemployer "may address the subject of striker re-placement without fully detailing the protectionsenumerated in Laidlaw, so long as it does notthreaten that, as a result of a strike, employees willbe deprived of their rights in a manner inconsistentwith those detailed in Laidlaw "8 Here, the Re-spondent's statement goes beyond a mere recitationof the employer's right to permanently replace eco-nomic strikers and states, contrary to Ladlaw, thatas a result of a strike, employees are not automati-cally entitled to their jobs when the stnke endsWhen economic strikers make unconditionaloffers to return to work, they are automatically en-titled to their jobs back If those jobs are not avail-able, employees do not lose their entitlement totheir jobs, but are simply placed on a preferentialhinng list and wait for openings to occur Thus, byimplying that employees would be deprived oftheir Lazdlaw rights, the Respondent's remark con-stitutes a threat that employees will be retaliatedagainst for engaging in a strike 9 Accordingly, weadopt the judge's finding that the Respondent vio-lated Section 8(a)(1) of the ActSowell's DischargeIn adopting the judge's finding that employeeReva Sowell's discharge violates Section 8(a)(3) ofthe Act, we note that his conclusion is supportedby evidence of disparate treatment The GeneralCounsel elicited testimony concerning an incidentinvolving employee Lachiel Thompson, which oc-curred 1 or 2 weeks after Sowell was dischargedOn the day at issue, Thompson reported for workand called Banks to ask if she should distribute themedication that morning Banks told her that sheshould Thompson then encountered employeeBrenda Cline, who was already distributing themedication The two employees exchanged someheated words, and Thompson left the facilityThompson did not call Banks before she departedThompson was called into work later that day to7Laid/ow Corp, 171 NLRB 1366 (1968) Under Laid/ow, permanentlyreplaced stnkers who have made unconditional offers to return to work"are entitled to full reinstatement upon the departure of replacementsunless they have in the meantime acquired regular and substantiallyequivalent employment Id at 13709 263 NLRB at 5169 See Hajoca Corp, 291 NLRB 104, 105 (1988) (employees told that ifthey went on strike they could be permanently replaced and they wouldno longer have jobs with the respondent), Emerson Electric Co 287NLRB 1065 (1988) (employees told that that if they went out on strikethe respondent could hire permanent replacements and did not have totake an employee back when the strike settled), Gino Morena Enterprises,287 NLRB 1327 (1988) (employees told It would do them no good tostrike because the respondent would bring in other employees and thestrikers would probably lose their jobs) See also Eagle Comtronics, supraat 516 fn 8fill in for an employee on the afternoon shift Thefact that Thompson left her shift without callingBanks first and suffered no repercussions indicatesthat the Respondent's rule in this area was not onethat was followed in all circumstances We findthat this difference in the treatment of Thompsonand Sowell is evidence of disparate treatmentBanks testified that the reason Thompson wasnot disciplined for the incident was because Bankshad made a scheduling error and one too manypersons was assigned to the morning shift that dayClearly, Banks felt that the circumstances inThompson's situation justified a suspension of theRespondent's rule that if an employee left workwithout calling an administrator, the employeewould be fired Sowell's situation presented anequally unique set of circumstances Banks wasaware of Sowell's nervous condition and the factthat Sowell had particular reason to be, afraid ofworking the "11 to 7" shift in light of a recent as-sault on another employee working that shiftBanks had promised Sowell that security would beprovided on the night in question, but in fact no se-curity was providedBanks also contrasted the Thompson incidentwith the Sowell incident by contending that, unlikeSowell, Thompson had not created a situation inwhich part of the facility may have been uncov-ered Although Sowell did not call an administra-tor or direct another employee to do so, she wasaware that employee JoAnn Vice intended to callBanks and inform her of the situation 10 Vice didcall Banks, and Banks was able to find replace-ments for Sowell so that no part of the facility wasleft uncovered at any time Accordingly, we findthat this difference in the treatment of Thompsonand Sowell, in light of the extenuating circum-stances of Sowell's decision to leave work, furtherindicates the Respondent's application of a differentstandard to an employee it had identified as a union"troublemaker" than to an employee whose posi-tion on the Union was not known Accordingly,we find that the Respondent violated Section8(a)(3) by discriminatorily discharging Sowell "10 The judge Incorrectly characterized Vice s testimony as stating thatSowell requested Vice to call Banks for her In fact, Vice testified thatSowell stated she was going home, and Vice responded by saying, Well,Reva, let me know if you re going home or not because we need to tellMolly [Banks] and we need to get somebody in here to cover yourfloor' Vice further testified that Sowell refused to call Bank•s herself, butthat she, Vice, did call Banks at that time and informed her of the situa-tion" In finding that the discharges of employees Sowell and Pulliam vio-lated Sec 8(a)(3) and (1) of the Act, the judge Inadvertently misstatedthe standard for the General Counsel s establishment of a prima facie casein Wright Line, 251 NLRB 1083, 1089 (1980), which states 'we shall re-quire that the General Counsel make a prima facie showing sufficient tosupport the inference that protected conduct was a motivating factor inthe employer's decision" 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Fern Terrace Lodge of Bowling Green,Inc. Bowling Green, Kentucky, its officers, agents,successors, and assigns, shall take the action setforth in the Order as modified1 Substitute the following for paragraph 1(a)"(a) Interrogating employees about union activi-ties, implying to employees that the selection of aunion would be futile, creating the impression thatunion activities are under surveillance, promisingbenefits during the course of a union campaign,and threatening employees with loss if jobs of theychoose to be represented by a union or if theyvoted in support of union activities"2 Substitute the following for paragraph 2(b)"(b) Bargain in good faith with the Union, on itsrequest, as the employees' exclusive bargaining rep-resentative by meeting and negotiating at reason-ably frequent times, and if an agreement is reached,embody it in a signed written agreement"3 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us-to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any union'To bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT interrogate you about your unionactivitiesWE WILL NOT imply to you that the selection ofa union would be futileWE WILL NOT give the impression that yourunion activities are under surveillanceWE WILL NOT promise benefits during the courseof a union campaign, and threaten you with loss ofjobs if you choose to be represented by a union orif you vote in support of union activitiesWE WILL NOT suspend or discharge any of youfor engaging in activities protected by Section 7 ofthe Act•WE WILL NOT refuse to bargain in good faithwith General Drivers, Warehousemen and Helpers,Local Union #89, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of Amenca, AFL-CIO as thecertified collective-bargaining representative of theemployees at its Bowling Green, Kentucky facilityWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of your rights guaranteed by Section 7 of theActWE WILL offer Ann Pulliam and Reva Sowellimmediate and full reinstatement and make themwhole for the losses they incurred as a result of thediscrimination against them, with interestWE WILL bargain in good faith with the Union,on request, as the employees' exclusive representa-tive by meeting and negotiating at reasonably fre-quent times, and WE WILL, If an agreement isreached, embody it in a signed written agreementFERN TERRACE LODGE OF BOWLINGGREEN, INCDamon W Harrison, Esq , for the General CounselJohn T Lovett, Esq and Wells T Lovett, Esq , of Owens-boro, Kentucky, for the RespondentJames K Howell, of Louisville, Kentucky, for the Charg-ing PartyDECISIONA ,A . .1STATEMENT OF THE CASERICHARD H BEDDOW, JR , Administrative Law JudgeThis matter was heard in Bowling Green, Kentucky, onMay 25 through 27, 1988 Briefs subsequently were filedby the General Counsel' and Respondent The proceed-ings are based on charges filed March 13 and 19 andApnl 7, 1987,2 and February 25 and March 4, 1988, byGeneral Drivers, Warehousemen and Helpers, LocalUnion #89, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO The Regional Directoi's third con-solidated complaint and order consolidating the severalcases issued April 8, 1988, alleges that Respondent, FernTerrace Lodge of Bowling Green, Inc , of BowlingGreen, Kentucky, violated Section 8(a)(1) of the Nation-al Labor Relations Act, by implying that the selection ofa union as collective-bargaining representative would befutile, by coercively interrogating employees about the- 'In his brief, General Counsel reviewed his motion to amend thepleadings to confirm with the proof, a motion madvertantly not ruled onat the hearing The motion is granted See White Plains Lincoln Mercury,288 NLRB 1133 at fn 21 (1988)2 All following dates will be in 1987 unless otherwise indicated FERN TERRACE LODGE11employees' union activities, impliedly threatening em-ployees with a loss of jobs, by coercively requesting anemployee to vote against the Union, impliedly threaten-ing employees with unspecified reprisals if they engagedin union activities, by creating the impression that theemployees' union activities were under surveillance, byimpliedly threatening employees by accusing employeeswho engaged in union activities of being "troublemak-ers," by promising to transfer an employee to more desir-able working hours if the employee would read librarybooks on the history of the Teamsters Union and reporton the reading material to the employees, by impliedlypromising increased benefits and improved terms andconditions of employment during the course of the unioncampaign by telling an employee that if she needed any-thing she should see management, and by threateningemployees with loss of employment if they voted yes ata union strike-vote meeting It is further alleged that Re-spondent violated Section 8(a)(1) and (3) of the Act bysuspending and discharging employee Ann Pulliam andby discharging employee Reva Sowell and that it alsoviolated Section 8(a)(1) and (5) of the Act by cancelingand/or failing to attend scheduled bargaining meetingsOn a review of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACTI JURISDICTIONRespondent is a health care institution engaged in theoperation of a nursing home providing residential careservices for the elderly in Bowling Green, Kentucky Itannually denves gross revenues in excess of $100,000 andit annually purchases and receives goods and matenalsvalued in excess of $50,000 directly from points outsideKentucky It admits that at all times material, it has beenan employer engaged in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct It also admits that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESRespondent's Bowling Green facility is a personal carehome for approximately 114 elderly residents with a staffof 22 employees It is licensed and regulated by the Stateand, among other things, must comply with certain mini-mum staffing requirements and housekeeping cleanlinessstandards The residents generally do not require a highlevel of medical supervision or the critical or intermedi-ate treatment given patients in a traditional nursinghome, however, they are given meals and assistance withmedical and personal careDay-to-day operations of the home are supervised byMolly Banks, who has been administrator at BowlingGreen since August 1986 During 1987 Monica Blair,who is qualified and experienced as a licensed practicalnurse, served as assistant administrator to Banks Banksreports directly to Carol Edwards, the general managerof Dayco Rest Home of Owensboro, Kentucky, whichcompany owns and operates Respondent and four othersimilar facilitiesIn the latter part of January and first part of February1987, some of Respondent's employees began union orga-nizational efforts and some employees, including"Shelle" Lawrence, began wearing Teamsters Local 89union buttons to workOn February 28 (a Saturday), Lawrence went to thefront office to check the schedule Administrator Bankspointing to her union button which said "Smile TheTeamsters are coming," and asked Lawrence what itwas Lawrence testified that she said she could not talkabout it at the time and Banks then asked Lawrence ifshe had ever dealt with unions before Lawrence replied"no" and Banks explained that she had and that theywere a mess, Banks asked Lawrence what they hadpromised her, and Lawrence again she said she could nottalk about it at this time Banks repeated that she haddealt with unions before and that all they could offerwas union wages and no benefits and Lawrence then re-sponded that given time, the Union could be good forthe Company and for the employeesBanks, who testified that she has a masters degree inpublic administration and had dealt with another unionin her previous position, acknowledged that she askedabout the button but asserts that she then realized thatshe could not ask that question and said, "forget I saidthat"Banks next called General Manager Carol Edwards inOwensboro to report her observations on the union orga-nizing effort Edwards instructed her to call HampMoore and David Broderick, Respondent's local attor-neys in Bowling Green The next evening, Sunday,Banks and Edwards met with the attorneys, and Bankswas instructed to give a speech to the employees Aspeech prepared by the attorneys was delivered to Banksby Attorney Moore on Monday afternoon and, after abrief discussion, it was agreed that she would also namethe four employees she thought were the main unionsupporters She read the speech to one shift of employeesat a mandatory meeting around 2 p m on Monday andthen to the other group of employees the following dayCopies of the prepared speech given to employees andthe speech included in the following remarksNow, I am not trying to engage in scare tactics, butI think the union is scary I sincerely believe thatthe union here could spell TROUBLE in great bigcapital letters I think the best way to avoid troubleis to stay away from the troublemakers•mainly, theunion organizers†At this point, Banks read from a 'separate sheet of paperand stated that she had been informed that the union or-ganizers were Kevin Bailey, Reva Sowell, Peggy Con-ners, and Shelle Lawrence and that the employeesshould stay away from themIn accordance with the recommendation of AttorneyMoore, Banks and Edwards (who attended the groupmeeting but did not speak) began calling employees oneat a time into the office for individual meetings, for theadmitted purpose of persuading them that Respondentdid not want a third party in the relationship betweenthe employee and management 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe content of these conversations and several otheroccurrances form the basis for a number of unfair laborpractice charges otherwise discussed below The unionorganizational effort continued two employees were discharged during March and April (as discussed below indetail) an election was held on May 14 and the Unionwas certified as collective bargaining representative onMay 27Contract negotiations began August 11 and continuedat various dates through November 2 Attorney Moorewas the Company s chief spokesman and the individualwith the authority to speak and act on behalf of theCompany Banks and Edwards however also attendedmost of the sessions The Union s representative and bargaining spokesman was Business Agent James (Kenneth)Howell and Moore and Howell arranged the schedulingof bargaining sessionsThe specific allegation of the complaint regarding aviolation of Section 8(a)(5) relates to Respondent s cancellation of meeting and failure to attend scheduled meetings between the dates of November 2 1987 and theApril 8 1988 On the latter date the complaint wasissued in the embraced proceeding which alleges a failure to bargain in good faith Subsequently the Respondent resumed bargaining with the Union under the representatton of a successor attorneyThe parties last met for negotiations in 1987 on November 2 at which time it was agreed that the next bargaining session would be on November 17 That November 17 meeting did not take place because AttorneyMoore canceled it late the afternoon of November 16The location for the various meetings that occurred orwere scheduled was the courthouse in Bowling Greenless than 2 blocks from Attorney Moore s office Business Agent Howell s office is in Louisville Kentuckyapproximately 120 miles from Bowling GreenCancellation of the scheduled November 17 meetingoccurred after Howell already had traveled to BowlingGreen On November 24 Howell wrote to Moor, andstated among other things that it looks like anotherstalling tactic and suggested four dates for further meetings On November 30 Moore wrote to accept the dateof December 10 and Howell informed the state mediatorof the meeting however Moore then subsequently canceled with a phone call December 9 to Howell s Louisvine office Again after Howell had traveled to BowlingGreen Howell wrote a firmly worded letter to Mooreon December 18 Moore replied by letter dated January7 1988 stating that he would contact General ManagerEdwards after January 11 to obtain possible dates Ameeting then was scheduled for February 4 at 9 a m Atapproximately 9 a m Attorney Moore advised the unionrepresentatives present that he had business to tend toand would be back in a few minutes About 9 15 a mBanks stuck her head in the door and left At approximately 10 am a v. oman (apparently Moore s secretary)said Moore would be there in about 15 minutes At approximately 10 30 a m the union representatives lefthowever state mediator Barry Hogan remained and latertold Howell that he had waited until 11 a m before leaving No negotiations occurred that day Edwards alsotraveled from Murry Kentucky to Bowling Green forthat meeting and she expressed her unhappiness with thatand all other cancellationsDuring this period of time the Union also attempted tosecure financial information from the Respondent Ameeting between Respondent s accountant and theUnion s attorney was arranged for February 11 in Owenboro but was rescheduled at the request of the Union sattorney to a conference call for the next day but thenwas rescheduled to February 15 Edwards testified thatRespondent s counsel suggested that negotiation couldcontinue at that same time and that Howell s agreed Theactual letter from counsel however merely concludedthat counsel and Edwards would be present at thattime and I hope further negotiation can continue Edwards reluctantly admitted that she concluded thatHowell had agreed to negotiate on February 11 becausehe had not affirmatively disagreed to the remark inMoore s letterA letter from Moore to Howell on February 26 proposed a meeting on March 11 however Howell testifiedthat a March 10 date had been set up and that on March2 he sent a letter to Moore saying that March 11 was notacceptable but that any day in the 2 weeks followingMarch 21 would be acceptable Howell also asked thatMoore present the Company with their best and finaloffer at the next meetingAttorney Moore was not called as a witness howevera letter from him to the Board dated March 24 assertedthat on March 7 the Company had proposed additionaldates and that an agreement finally was reached to meeton April 15 As noted the complaint regarding this allegation was issued on Apnl 8 and when negotiation didin fact resume on April 15 Attorney Moore s firm wasreplaced by another law firm as representative for theRespondentIII DISCUSSIONThe issues in this case arose from the events surrounding a union organizational drive at Respondent s BowlingGreen care facility and the Union s subsequent certification as the employee s bargaining representative As Ind'cated herein the Company responded with a series of aclions including the discharge of two employees allegedly violative of employee s rights And after the employees voted in favor of the Union the process of collective bargaining was marred by difficulties connectedwith the scheduling of and actual meeting for negotiations allegedly caused by Respondent s failures and apparent reticence to bargaining in good faithA Alleged Violation of Section 8(a)(I)The first reaction by Administrator Banks after shesaw employee Lawrence wearing a union button on February 28 was to inquire about her union activities andthose of the other employees The attempt was resistedby the employee but Banks persistence in pursuing theinquiring Banks comments and questions were calculated to compel a response which would likely disclose theemployees union activities and sentiments Banks admitted that she realized her questions were Improper however the questions were persistent and I credit Law FERN TERRACE LODGE13rence's testimony that Banks also remarked that theUnion could only offer union wages and no benefits,thereby unlawfully implying that the selection of theUnion as collective-bargaining representative would befutile Rood Industries, 276 NLRB 160, 164 (1986) Underthese circumstances, Banks' action reasonably tended torestrain, coerce, or interfere with employees' rights, con-sistent with the decision in Rossmore House, 269 NLRB1176 (1984), and I find that Respondent is shown to haveengaged in unlawful interrogation and, expression of thefutility of union representation, both in violation of Sec-tion 8(a)(1) of the Act, as allegedThe day following the Lawrence incident Banks calledemployee Anna Pulliam to her office Manager Edwardsalso was present Pulliam, who is not a high school grad-uate, started working for Respondent in October 1984and, as was typical of many employees at various times,held different positions as nursing aide, medical assistant,cook, housekeeper, or dishwasher, as needed, and waspaid $3 35 an hour Shortly prior to that day, she hadsigned a union authorization card and she began to weara union button to work Edwards asked Pulliam whereshe had gotten her union button Pulliam said she hadfound it because she did not want employee KevinBailey, who had given her the button, to get in troubleBanks then specifically asked if Bailey had given it toher and Pulliam denied that he had Pulliam testified thatBanks asked if she knew anything about unions and whatshe knew about what would 'happen if a union came inBanks then told Pulliam that if a union came in and theemployees went on strike, the Employer did not have togive the employees their jobs back, that they could, bereplaced, and told her that the Employer did not have todo anything the Union asked and that they did not haveto give a pay increase but could give a pay decreasePulliam was also told that she would not be able to drawany kind of assistance such as unemployment or foodstamps for a period of 90 days and that, if she were fired,she could be replaced with no problemOn March 2, in Respondent's parking Jot, Banks spokewith Lawrence a second time at approximately 1 30 or 2p m prior to the announced mandatory staff meetingBanks told Lawrence about a prior incident in which shethought the brake lines of her truck had been cut by aunion member Banks asked Lawrence why she felt aunion was needed to represent the employees When_Lawrence replied that problems which the employeeswere having were brought about by the administrationprior to Banks, Banks said she felt that the Union woulddrive a wedge between "the office" and the employeesAs noted, Banks called a meeting of employees andread a prepared speech which stated that the employeesshould stay away from troublemakers, the union organiz-ers, and had then read the names of employees Law-rence, Conners, Bally, and Sowell By naming these fouremployees, Banks clearly created the impression that theemployees' union activities were under surveillanceBanks did not merely name individuals she had seenwear union buttons at work, &hers who had worn sucha button were not singled out for identification and Con-ners was named even though she had not overtly indicat-ed her support of the Union Banks thereby gave the im-pression that she knew the extent of the employees' ac-tivities and was keeping informed of them Under thesecircumstances, I conclude that the General Counsel hasshown that Respondent created the impression that theunion activities were under surveillance, in violation ofSection 8(a)(1) of the Act as allegedAfter the meeting, at approximately 6 or 6 30 p m,employee Peggy Conners went to the office to ask aboutsome W-2 forms Edwards asked her to sit down andthen asked if she was aware of what was going on andwhat she thought a union could do for her Conners re-plied that she had never worked for a union before andthat she thought there were iwo sides to everything andshe then asked why they had accused t.er of being a"troublemaker" and a union organizer Edwards made noreply to her questions but said that if Conners had anyproblems or if there were anything she needed, to letEdwards know As noted, Conners was one of the em-ployees named in Bank's speech as a troublemaker andunion organizer She had been an employee since 1980and quit in May 1987 to move to another State She saidshe was shocked to be named as a union "troublemaker"as she had not openly engaged in union activities at FernTerrace but had only met with the union representativeat another locationHere, I can not conclude that the characterization ofthe suspected union organizers as "troublemakers,"standing alone, is so independently coercive as to consti-tute a threat in violation of the Act, compare StudioS J T , 77 NLRB 1189, 1200 (1985), which Involved anaccusation of being "saboteurs" Accordingly, I find thatthe General Counsel has not supported his allegation thatthis statement was a separate violation of the ActThe speech given by Banks also stated that Respond-ent would not agree to anything the Union requested andthat it could decrease wages rather than grant an in-crease and thereby implied that the employees' selectionof the Union would be futile See Rood Industries, 276NLRB 160 at 164 (1986) Banks also stated that in theevent of a strike the employees could lose their jobs andbe replaced, remarks that constituted a threat of job lossbecause of employees' union activity This remark wasunderscored by Banks' assertion that the employeeswould not be entitled to unemployment or food stampsThe tenor of Banks' remarks was that the selection of aUnion would result in no benefit to the employees andthat a strike was inevitable and would result in job lossthrough replacement or firing Similar remarks weremade independently to employee Pulliam the previousday and I find that the remarks reasonably tend to inter-fere with the free exercise of t employees' rights SeeSouthern Mouldings, 255 NLRB 839, 861 (1981), I there-fore conclude that they are shown to violate Section8(a)(1) of the Act, as allegedAs noted, Lawrence was subjected to a second ques-tioning by Banks prior to the meeting following her in-quiries of Pulliam about where Pulliam had gotten herunion button and because of the persistent nature of thequestioning, the additional threats and implications in-volved, and the reasons previously noted above, I findthat these additional incidents of interrogations were co- 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDercive and in violation of Section 8(a)(1) of the Act asallegedOn or about March 3 1987 Pulliam was called toBanks office over the intercom She was asked if shehad decided whether she wanted a Union Pulliam replied that she was undecided at the time and wanted toknow what the Union could offer so they could havemore money and more benefits Banks then asked Pulham to vote against the Union if it ever came to a vote Ifind that Banks again unlawfully interrogated Pulliamabout her union activities and sympathies Although theGeneral Counsel argues that the request to vote againstthe Union also amounted to a directive that interferedwith the employee s Section 7 rights I find no attendantcircumstances that contain related threats that wouldspecifically raise this request to a level of interferencethat would restrain or coerce employees Accordingly Ido not find that it constitutes a separate violation of Section 8(a)(1) of the Act as allegedDuring the April 1 evening shift aide Reva Sowellbecame upset because the person acting as a securityguard left at 2 a m She and the other employee on dutyheard noises and called the police and eventually theother employee s boy friend came and stayed for the restof the shift Sowell came back the next day to speakwith Banks and said that she was very upset and nervousand could not take it (It was generally acknowledgedthat Sowell suffered from an apparent nervous condition ) Banks response was to indicate that well Revayou brought them in and your going to have to dealwith it Sowell understood this to be a reference to theUnion Sowell said she would not work without a secunty guard until this ordeal was over and that if youmake me work you can fire me now Banks replied thatshe did not want to fire her as she was a good workerThen Banks said Reva III tell you what Ill make youa deal if you go to the library and read up on the Teamsters Sowell testified that she replied Do you wantme to make you a report? and Banks said No Just tellthe employees about the Union Sowell agreed andBanks then promised her that she would have securitythe next two nights and then would be off of the nightshift permanentlyUnder these circumstances I agree with the GeneralCounsel s contentions that Respondent promised a benefit conditioned on actions by Sowell that interfered withSowell s right to engage in or to refrain from engagingin union activities See Phoenix Glove Co 268 NLRB680 685-686 (1984) Accordingly Banks action therebyinterfered with the employee s free exercise of Section 7rights and constitutes a violation of Section 8(a)(1) of theAct as allegedFonda Jewell is a medical aide for the Respondent Inearly October a union notice was circulated which described a union meeting to be held on October 13 andsaid that a strike vote was to be discussed On October12 at approximately 11 p m Banks telephoned Jewell athome apologizing for calling so late and asked if Jewellknew about the possible strike vote at the union meetingthe next day Jewell said she had heard about it and thatBanks then said it was in her best interest to vote againsta strike and that she could be permanently replaced ifshe voted for a strike Jewell questioned Banks sayingyou mean you re saying if we go and vote yes that wecould be permanently replaced? and Banks replied inthe affirmative Employee Patty French testified thatBanks had a substantially identical conversation with herat nearly the same time and employee Mary Gayden testified that on the morning of October 13 in the diningroom at work Banks told her that if she valued her jobshe would vote no in the strike vote to be taken at themeetingBanks testified that after negotiations ended for theday on October 12 she went bowling at 6 15 p m andlearned about the upcoming strike vote the next day andsaid she was in total shock however it was not until 3hours later after finishing bowling that she went back toRespondent s facility and called Edwards to tell herabout the vote Edwards then told her to call AttorneyMoore She received instructions from Moore to tell employees that those who did not come to work could bepermanently replaced because it would be an economicstrike In response to a leading question by Respondent scounsel which asked Did you state or imply that FernTerrance would take any action against employees basedupon how they voted at the stnke7employeescalled She answered she did notRespondent called two employees as witnesses andasked them if they had been called by Banks and toldhow to vote or told that those who did not vote nowould be discharged Both answered in the negativeHere I find that the showing that Banks failed to asktwo employees about voting against a strike does notwarrant any inference that her conduct was the samewith all employees and I do not find that the testimonyof employees Jewell French and Gayden should be discreditedBanks testimony in this and many other respects wasoften evasive or argumentative and It frequently wasmerely an affirmation or a denial as it was in this specific instance of a leading question or statement by Respondent s counsel rather than a freely expressed descnption in her own words of her recollection of events Thedemeanor and testimony of witnesses Jewell Frenchand Gayden was straightforward and unenhanced byself interest (they were not discrimmatees and except forGayden were still employees of the Respondent)French was especially forthright in clarifying that Bankssaid could not get their jobs back rather than a conclusive use of the word would Under these circumstances I do not credit Banks testimony and I specifically find that Jewell French and Gayden accurately andcredibly testified that Banks made statements to each ofthem that implicitly threatened them with the loss oftheir jobs or permanent replacement if they voted for astrike at the union meeting This action clearly infringedon employee s rights to freely engage in union activitiesand I find that Respondent s conduct in this respect violated Section 8(a)(1) of the Act as allegedB Discharge of Employees Pulham and SowellOn March 16 at noon employee Pulliam was summoned to Banks office and told that she was being writ FERN TERRACE LODGEi15ten up for things she had done wrong that day. andthroughout the week before Banks then described adirty mirror, a floor which had not been mopped a weekor so before, a man who had not been shaved, setting thedining room up too early, watching TV for 15 minutes,talking to another employee for 5 minutes, and talking toa new employee Banks then told Pulliam she was beingsuspended Pulliam was perplexed and upset but askedwhether she should leave at that time or should stay forthe remainder of her shift Banks said that if Pulliamstayed, she (Banks) would have her removed and if Pul-liam left, she would be fired Pulliam placed her keys onthe desk and proceeded to leave She testified that as sheleft she heard Banks tell Assistant Administrator MonicaBlair that "there went another vote which made threedown" A few days later, when Pulliam, called to findout when she was to return to work, Banks said that Pul-liam was not to return because she had quitAs noted above employee Sowell had been upset byevening security at the facility and had received a prom-ise from Banks that there would be a security guardthere if she would go to the library and read up on theTeamsters Union On April 2 at approximately 9 30Sowell phoned Banks to ask about security and was toldthat a Curtis Birch would be there and that she shouldgo in to work Sowell reported at approximately 10 30p m and thereafter learned that Birch had called to sayhe was not coming Sowell became highly upset and saidshe was not going to stay She left without notifyingBanks or any other supervisor that she was not going tostay However, employee JoAnn Vice (who no longerworks for Respondent), testified that Sowell "had mecall Molley" (Banks) One of the employees from theearlier shift remained on the job until the arnval of an-other aide and the shift was covered by the necessarytwo employees At noon the next day, Sowell went tothe facility picked up her paycheck and went to Banks'office Banks, said, "Reva, you leave me no choice," andSowell asked if she 'was fired, Banks said, "yes, becauseyou walked out on your shift," and handed her a paperto sign, however, Sowell refused to sign anythingIn discharge situations of this nature, applicable la'.'requires that the General Counsel meet an initial burdenof presenting sufficient evidence to support an inferencethat the employees' union or other protected, concertedactivities were the motivating factor in the employer'sdecision to terminate the employees Here, 'the recordshows that Sowell was identified in Banks' speech to the_ employees as being one of the union "troublemakers"Otherwise, Banks admitted that she also had seen Pul-ham wearing a union button and she engaged in predis-charge discussions with Pulliam about the Union whichviolated Section 8(a)(1), as discussed above, and I findthat antiunion animus has been establishedUnder these circumstances, I find that the GeneralCounsel has met his initial burden by presenting a, primafacie showing, sufficient to support an inference that Pul-ham's and Sowell's union activities were the motivatingfactor in Respondent's decision to terminate them Ac-cordingly, the testimony will be discussed and the recordevaluated in keeping with the criteria set forth in WrightLine, 251 NLRB 1083 (1983), see NLRB v TransportationManagement Corp, 462 U S 593 (1983), to consider Re-spondent's defense and, in the light thereof, whether theGeneral Counsel has carried his overall,burdenRespondent's defense is based on' its contention that ithad a good-faith justification for suspending Pulliam forpoor work habits and that Pulliam voluntarily quit as aresult of that suspension It also maintains that Sowellwas properly discharged for leaving work without per-mission under circumstances that could have placed Re-spondent in violation of state licensing requirements thatmandate the presence of at least one employee on dutyin each wing of the facilityThe Respondent elicited a great deal of informationpurporting to show that Pulliam's testimony was incon-sistent and that her work habits were deficient and hadplaced the facility in a tenuous position when a state in-spector discovered a dried puddle of soap in a resident'sroom that had been Pulliam's responsibility Banks admit-ted that she was embarrassed by the inspector's commentand was angry at Pulliam when she confirmed that Pul-ham was responsible for the room The next day, March16, prior ,to taking any disciplinary action, however,Banks and the assistant administrator closely monitoredPulliam's actions and observed that she took too muchtime setting tables and wasted time talking to other em-ployees and watching TV (even though it was explainedthat Banks had made an announcement on the intercomthat a segment about a resident at the Respondent's facil-ity would be on and that employees could watch it)Pulliam testified that at lunchtime on March 16, Bankscalled Pulliam to her office and told her about severalthings she had done and informed her that she was to besuspended for an unspecified time Pulliam testified thatshe was aware that Assistant Administrator Blair hadbeen following her around all that day She said she hadan explanation for all her actions and was puzzled andupset and then asked whether she should leave at thattime or should stay for the remainder of her shift Bankssaid that if Pulliam stayed, she (Banks) would have herremoved and if Pulliam left, she would be fired Pulliamthen placed her keys on the desk and left As she wasleaving, she overheard Banks tell Blair "there's anotherone vote gone or another which makes three," whichPulliam understood referred to two proumon employeesthat recently had been dischargedBanks and Blair disputed Pulliam's testimony andassert that Pulliam was given a 2-day suspension and thatshe responded by arguing back saying "just fire me Justget it over with and fire me" They also assert that whenPulliam put her keys down Banks asked if that meant shequit and Pulliam replied "yes it does, I'm leaving and Iwon't be back"As pointed out by the General Counsel, Pulliam clear-ly was not a educated or sophisticated witness She,however, would not allow Respondent's counsel to putwords into her mouth and her testimony, under vigorouscross-examination, remained consistent with her directtestimony Pulliam had credible explanations for what-ever alleged inconsistencies or discrepancies Respondentsought to seize upon The demeanor of Respondent's su-pervisors, however, each demonstrated a somewhat 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsmug superior attitude Edwards and Banks in particular frequently were evasive or otherwise often gave selfserving rationalizations or unresponsive answers thatwent well beyond the plain intent of question asked Ifind that the testimony of Respondent s supervisors appears to have been qualified or exaggerated in order toshow their own conduct in what they perceived to bethe most favorable light relative to the Respondent s defensive position and I therefore conclude that Pulliam stestimony is the more credible and I find that her testimony of the events surrounding her suspension most accurately describe what actually occurredAs noted above, Pulliam had been the target of someof Respondent s 8(a)(1) violations and despite the factthat Pulliam was not an unflawed employee I find thatRespondent s actions in following her around after thestate inspector s complaint about dried soap was an effortto stack the deck against her with a series of additionalpetty charges This supports an inference that the reasonsfor her suspension and discharge were pretextual This isespecially true in that Pulliam s work performance wassatisfactory prior to the advent of the union activitiesand prior to Pulliam s wearing of a union button 2 shortweeks prior to her discharge Pulliam s most recent evaluation had been favorable (Pulliam received a score of13 on a range of 11 to 30 in which the lower the numberreceived the better the evaluation) and Banks admittedthat Pulliam had been a good employee until the first of1987, and that she was not discipline in 1987 prior to thedate of her dischargeAlthough the Respondent claims that Pulliam merelywas suspended not discharged, I find that Banks with amanifestation of her superior demeanor played aword game with Pulliam in responding to Pulliam squestion about working the remainder of her shift bysaying that if Pulliam stayed, Banks would have her removed and if she left she would be fired This commentis sufficiently unequivocal in character to lead Pulliam toconclude that it was futile to expect to continue as anemployee and to reasonably believe that she had beendischarged Subsequently when Pulliam made an inquiryabout returning Banks told her no that she had quitand made no attempt to treat the incident as a suspenmon Accordingly I find that this action implicitly showsthat Respondent in fact had discharged Pulliam onMarch 16Respondent contends that its action in terminatingSowell was a proper business response to Sowell s unexcused departure from work prior to the start of her 11p m shift on April 2 Respondent s administrator however immediately imposed the most severe penalty possible discharge, rather than possible progressive disciplineThis was done despite the fact that Banks was wellaware that Sowell suffered from a nervous condition andwas emotionally on edge and despite her further awareness that she had assured Sowell that there would be asecurity guard at the facility and that no guard had beenpresent to fulfill her promise Banks failure to considerthe breech of her promise as a mitigating circumstancethat would justify some lesser degree of discipline forSowell s failure to start her shift must be considered inthe light of Banks public identification of Sowell as aunion troublemaker and in light of the Respondent svarious 8(a)(1) violations of employees rights Accordingly I am not persuaded that Respondent has shownthat it would have so promptly terminated Sowell wereit not for her protected union activitiesIn conclusion I find that Respondent harbored a collective animus against any employee who openly supported union representation and it was willing to displayits power over employees and thereby discourage employee support for the Union ,when it could find an opportunity to maximize its disciplinary practices againstanyone who may have inadvertently committed any infraction at the same general time they had also engagedin open union supportUnder these circumstances I conclude that Respondent has not met its burden of showing that Pulliam andSowell would have been discharged absent their unionand protected concerted activities The General Counselotherwise has met its overall burden of proof, and I further conclude that in each instance Respondent is shownto have violated Section 8(a)(1) and (3) of the Act as allegedC Alleged Failure to BargainThe history of the union employer bargain sessions isset forth above In its defense to the complaint the Respondent points to certain alleged actions or nonactionstaken by the union representatives which it asserts alsoshows bad faith on the part of the Union in its participation in bargaining sessions, and it asserts that the Union scharge is a matter of the pot calling the kettle black Italso maintains that when their counsel was late or unavailable their own executives were present and were inconvernenced to an equal or greater extent than theunion representativesIn essence Respondent s contentions beg the questionFirst although Respondent s management representativesmay have been present they did not accept responsibilityfor continuing negotiations they made no effort to negotiate the absence of their counsel and they made no apparent effort to alter counsel s developing pattern ofscheduling and negotiating conduct Accordingly it mustbe concluded that Respondent acquiesced in such conduct at least until such time as it obtain the services of adifferent firm of attorneys Second much of the allegedunion cancellation were for times not within the framework of the complaint namely November 2, 1987,through April 8 1988 The Union s conduct during theperiod prior to November 2 is not shown to have anyspecific, probative bearing on the issue of the Respondent s subsequent bargaining conduct and I thereforeagree with the General Counsel s contention that it is irrelevant to the issue herein 3 Otherwise Respondent3 As brought forth by the General Counsel the days of negotiationswhich the Union cancelled were September 10 the third of threescheduled days of meetings and November 3 the second of two scheduled days The parties in fact met for negotiations during those periodsThe negotiations Just did not last as long as originally scheduled Also itwas not until after the Union s first unfair labor practice charge alleging afailure to negotiate that Respondent proposed dates for the commencement of negotiations FERN TERRACE LODGE17filed no unfair labor practice charge relative to theUnion's conduct and, as urged by the General Counsel, Ifind that it is not an issue subject to litigation here nor isit shown to be of any probative sufficiency to mitigate orexcuse the actions of Respondent's principal bargainingrepresentative for the period in questionThe record shows that on and after November 2 theunion representative maintained a consistent effort toschedule and participate in bargaining sessions (includinga successful effort to bring in a state mediator), and thatthe conduct of Respondent's attorney was responsible forthe cancellation of effective negotiations on November17 and December 10, 1987, until February 4 and March10 The record also shows that scheduled meetings oth-erwise were subjected to generally extensive and need-lessly untimely delays and that the totality of this con-duct was the pnmary cause of a hiatus in actual negotia-tions of over 5 monthsThe record here shows that Attorney Moore, Re-spondent's counsel for negotiations during the involvedperiod, was not a sole practitioner but was a member ofa law firm with an office within a short walking distanceof the negotiating site at the powling Green courthouseMoore was not called to testify Otherwise, however, thehistory of the cancellations and scheduling difficulties be-tween November and April reasonably leads to a conclu-sion that Respondent's negotiating obligation was givenminimal, if any, priority over his, and his firm's, otherbusiness The busy schedule or unavailability of the bar-gaining representative or attorney is not a defense for afailure to meet for negotiations, Storall Mfg Co, 275NLRB 220, 238 (1985), and Respondent did not act todisavow the actions of its counsel until after April 8, de-spite the fact that management official were will awareof and had themselves been inconvenienced by thedelays The totality of counsel's conduct and his remis-sions in scheduling and attending bargaining meetings isshown to be unreasonable and to constitute bad faith,and this conduct was accepted by and must be attributa-ble to the ultimate responsibility of the Employer Thefailure to meet occurred over a 5-month period andagainst a background of earlier unfair labor practicescommitted by Respondent as set forth above and, underall these circumstances, I therefore conclude that theGeneral Counsel has shown that Respondent's failure tonegotiate was done in bad faith and in violation of Sec-tion 8(a)(1) and (5) of the Act, as allegedCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By interrogating employees concerning their unionactivities and those of other employees, by implying toemployees that selection of a union would be futile, bycreating the impression that union activities were undersurveillance, by threatening employees with loss of jobs,and by promising benefits during a union organizationalcampaign, Respondent has interfered with, restrained,and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act and thereby has en-gaged in unfair labor parctices in violation of Section8(a)(1) of the Act4 By suspending and discharging employees Ann Ful-ham and Reva Sowell on March 16 and April 3, 1987,respectively, Respondent engaged in unfair labor prac-tices in violatio of Section 8(a)(1) and (3) of the Act5 By canceling, failing, and refusing to attend bargain-ing meetings between November 2, 1987, and April 8,1988, Respondent has failed to bargain in good faith andhas violated Section 8(a)(1) and (5) of the Act6 Except as found herein, Respondent has not en-gaged in any other unfair labor practices as alleged inthe complaint' THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it is recommended that the Respondentbe ordered to cease and desist therefrom and to take theaffirmative action described below which is designed toeffectuate the policies of the ActWith respect to the necessary affirmative action, it isrecommended that Respondent be ordered to reinstateAnn Pulliam and Reva Sowell to then- former jobs or aiubstantially equivalent position, without prejudice totheir senionty or other rights and privileges previouslyenjoyed, and make them whole for any loss of earningsthey may have suffered because of the discriminationpracticed against them by payment to them a sum ofmoney equal to that which they normally would haveearned from the date of the discrimination to the date ofreinstatement, in accordance with the method set forth inF W Woolworth Co, 90 NLRB 289 (1950), with interestas computed in New Horizons for the Retarded, 283NLRB 1173 (1987),4 and that Respondent remove fromits files any reference to their discharge and notify themin writing that this has been done and that evidence ofthe unlawful discharge will not be used as a basis forfuture personnel action against themOtherwise, it is not considered to be necessary that abroad order be issuedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERThe Respondent, Fern Terrace Lodge of BowlingGreen, Inc , Bowling Green, Kentucky, its officers,agents, successors, and assigns, shall1 Cease and desist from(a) Interrogating employees about union activities, im-plying to employees that selection of a union would befutile, creating the impression that union activities areunder surveillance, promising benefits during the course4 Under New Horizons, interest is computed at the 'short-term Federalrate for the underpayment of taxes as set out in the 1986 amendment to26 U S C • 66215 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses_ 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof a union campaign and threatening employees with replacement and loss of jobs if they choose to be represented by a union or if they voted in support of union activities(b)Suspending or discharging any employee for engaging in activities protected by Section 7 of the Act(c)Refusing to bargain in good faith with GeneralDrivers Warehousemen and Helpers Local Union #89affiliated with the International Brotherhood of Teamsters Chauffeurs Warehousemen and Helpers of America AFL-CIO as the certifed collective bargaining representative of the employees at its Bowling Green Kentucky facility(d)In any like or related manner interfering with restraining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Offer Ann Pulliam and Reva Sowell immediate andfull reinstatement and make them whole for the lossesthey incurred as a result of the discnmmation againstthem in the manner specified in the section above andremove from its files any reference to their suspensionand discharge and notify them in writing that this hasbeen done and that evidence of the unlawful dischargewill not be used as a basis for future personnel actionsagainst them(b)Bargain in good faith with the Union on its request as the employees exclusive representative bymeeting and negotiating at reasonably frequent times(c)Preserve and, on request make available to theBoard or its agents for examination and copying all payroll records social secunty payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d)Post at its Bowling Green Kentucky facilitycopies of the attached notice marked Appendix 6Copies of the notice on forms provided by the RegionalDirector for Region 9 after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any other matenal(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply6 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board